DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-8 and 13 in the reply filed on 01/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/15/2021.

Status of Claims
Claims 1-13 are currently pending in the application, of claims 9-12 are withdrawn from consideration.
The merits of claims 1-8 and 13 are addressed below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the crimping unit must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the crimping unit as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 21 and 60 in figures 2 and 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 

Specification
The use of the term TEFLON®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2, 5, and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (KR 20140066336).
Regarding claim 1, Kim teaches an anti-corrosion-treated cylindrical battery (i.e., rustproof washer for a secondary battery and a secondary battery including the same) (abstract), comprising: 
an electrode assembly comprising a positive electrode, a negative electrode, and a separator mounted therein (page 2);
a cylindrical can having an open upper end (i.e., secondary battery includes a can, a cap assembly coupled to an upper opening of the can); (page 2) 
a cap assembly coupled to the cylindrical can (page 2) via a crimping unit (i.e., beading portion) (page 5) located at an outer circumferential surface of an upper part of the cylindrical can (as shown in the figure 3 below), the crimping unit including a portion of the open upper end having a bent shape extending radially inwards (as shown in figure 3 below); and 
an anti-corrosive gasket (i.e., rustproof washer) interposed between the cylindrical can and the cap assembly (as shown in figure 3) (page 5), wherein the anti-corrosive gasket comprises a volatile corrosion inhibitor and a base resin (page 2), the volatile corrosion inhibitor comprising a polymer resin and a sodium-nitrate-based material (i.e., a polymer resin and NaNO2 or NaNO3) (page 3).

    PNG
    media_image1.png
    585
    605
    media_image1.png
    Greyscale

	Regarding claim 2, Kim teaches a weight the volatile corrosion inhibitor is 1 to 30 percent of a weight of the base resin (page 3), 
a weight percent of the sodium-nitrate-based material is 3 to 30 percent of a weight of the polymer resin (page 3), and 
the sodium-nitrate-based material is at least one of NaNO2 and NaNo3, the sodium-nitrate- based material being dispersed throughout the anti-corrosive gasket (i.e., NaNO2 and NaNo3 may be mixed with the polymer resin to obtain a vapor-proof rustproofing agent. This is mixed with the base resin, extruded and then rubbed in a washer-like shape to produce a rust-proof washer) (page 3).
Regarding claim 5, Kim teaches the sodium-nitrate-based material is dispersed throughout the anti-corrosive gasket in a crystalline state (i.e., NaNO2 and NaNo3 can be dispersed in crystals in a rust-proof washer) (page 4), 
and a region of gamma-iron (III) oxide (7-Fe2O3) having a thickness ranging from 10A to 1000 A is disposed at an end of the crimping unit of the cylindrical can (page 4).
Regarding claim 7, Kim teaches the cap assembly comprises a top cap (i.e., upper cap) sealing the open end of the cylindrical can, the top cap contacting a protruding portion of the gasket (as shown in figure 3) (page 5); 
a positive temperature coefficient (PTC) element (i.e., PTC device) contacting the top cap (page 5); and 
a safety vent, one surface of which contacts the PTC element and a portion of another surface of which contacts the gasket (as shown in figure 3) (page 5).
Regarding claim 8, Kim teaches the battery further comprising a current interrupt device (i.e., current blocking member) welded to a lower end of the safety vent (as shown in figure 3), a lower part of the current interrupt device being connected to the electrode assembly (i.e., lower end of the safety vent is connected to the positive electrode of the power generation device through the current blocking member and the positive electrode lead) (page 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 20140066336).
Regarding claim 3-4, and 12, Kim teaches the battery as described above in claim 1. Kim does not explicitly articulate the polymer resin and the base resin being identical comprising polypropylene or being different from each other. However, Kim teaches both the polymer resin and the base resin can include one selected from the group consisting of polypropylene, polybutylene terephthalate, polyethylene, Teflon, polytetrafluoroethylene, rayon, polybiscose and polynosic or a mixture of two or more thereof (page 3). As such, one of ordinary skill in the art could have consider selecting the polymer resin and the base resin to be identical having polypropylene or being different as one or a mixture of the components above can be selected for both, the polymer resin and the base resin.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 20140066336) as applied to claim 1 above, and further in view of Lee et al. (KR 20160043724).
Regarding claim 6, Kim teaches the cap assembly comprises a top cap (i.e., upper cap) sealing the open end of the cylindrical can (as shown in figure 3) (page 5); and a safety vent electrically connected to the electrode assembly (page 5). 
Kim does not explicitly teaches the safety vent one surface of which contacts a side surface, an upper surface, and a lower surface of the top cap and another surface of which is has a bent shape and contacts an inner circumferential surface of the gasket.
Lee, also directed to a battery (abstract), teaches a battery having a cap assembly and a gasket (abstract), the cap assembly including a top cap (page 6) and a safety vent (page 6). Further, Lee teaches one surface of the safety vent contacts a side surface, an upper surface, 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Kim to include a safety vent with the configuration of Lee in order to provide a connection between the safety vent and the cap assembly.

    PNG
    media_image2.png
    469
    542
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098.  The examiner can normally be reached on Monday - Thursday 9:00 am - 7:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTIAN ROLDAN/Examiner, Art Unit 1723